Citation Nr: 0520741	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for submental (chin) fistula 
status-post right submental mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The veteran served in the National Guard, which included a 
period of active duty from January to June 1991.  In 
addition, the record indicates he had an additional period of 
active duty from July to November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which found that new and material evidence had 
been received, but denied the underlying service connection 
claim.  The RO in Providence, Rhode Island, currently has 
jurisdiction over the veteran's claims folder.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The record indicates that the veteran had requested a hearing 
before personnel at the RO in conjunction with this case, and 
that such a hearing was scheduled for March 2005.  However, 
the veteran failed to appear for this hearing.  Accordingly, 
his hearing request is deemed withdrawn.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the merits of the 
underlying service connection claim.  Accordingly, this issue 
will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Service connection was previously denied for 
furunculosis, submental (chin) fistula residuals by an August 
1997 Board decision.  Nothing in the record indicates the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for submental (chin) fistula 
status-post right submental mass is neither cumulative nor 
redundant, and is of sufficient significance that it raises a 
reasonable possibility of substantiating the veteran's 
current claim.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 and West 2002); 38 C.F.R. § 20.1100 
(1997 and 2004).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for submental 
(chin) fistula status-post right submental mass is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary with respect to the underlying 
service connection claim in order to comply with the duty to 
assist.  Accordingly, no further discussion of the VCAA is 
warranted at this time.


Background.  Service connection was previously denied for 
furunculosis, submental (chin) fistula residuals by an August 
1997 Board decision.  Nothing in the record indicates the 
veteran appealed this decision to the Court.

The evidence of record at the time of the August 1997 Board 
decision included the veteran's statements, service medical 
records, and post-service medical records dated in 1995.

The record reflects that the veteran had contended, in part, 
that he underwent surgery in 1981, while on military duty, 
for the removal of a submental mass in the neck, and that he 
had had problems ever since that time.

Service medical records were negative for any complaints or 
treatment for vitiligo, or furunculosis, submental (chin) 
fistula.  Further, on Reports of Medical History dated in 
October 1980 and April 1991, the veteran indicated that he 
had not experienced skin diseases, nor tumor, growth, cyst, 
or cancer.  His skin was clinically evaluated as normal on 
his October 1980 National Guard examination.

At a May 1995 VA general medical examination, the veteran, in 
part, complained of excessive salivation, and reported that 
he underwent surgery at Fort Jackson, South Carolina, in 1981 
for the removal of a segmental mass in the neck.  Afterwards, 
he developed a fistula posterior to the surgical scar under 
his chin, through which saliva has been draining, 
particularly when masticating.  The examiner noted a 
fistulogram was recently done, but that the results were not 
yet known.  On examination of the skin, he was found to have 
flakes of depigmented skin over the hands, axilla, anterior 
lower abdomen, thighs, scrotum, buttocks, knees, and legs.  
In addition, examinations of the nose, sinuses, mouth, and 
throat, revealed sinus opening to the outside under chin 
draining salivary secretions.  Diagnoses following 
examination were: vitiligo, extensive; and furunculosis, 
recurrent, axillae and groin.

In the August 1997 decision, the Board found that the record 
contained no VA, or private medical records for treatment for 
furunculosis, submental fistula, and that furunculosis was 
first shown during VA examination, approximately 4 years 
after service.  The Board also noted that the furunculosis, 
submental fistula claimed by the veteran involved furunculus 
under his chin, and that the VA examiner only noted 
furunculus in the groin and axillae areas.  Consequently, the 
Board concluded that the evidence did not support the 
veteran's claims and service connection was not warranted.  
The Board noted that the veteran had been unable to supply 
evidence of furunculosis in service, nor a nexus between any 
current furunculosis pathology, and service.  As such, the 
claim was not well grounded. 

The record indicates the veteran submitted his application to 
reopen this claim in January 2002.  In support of his claim, 
he submitted an October 1981 treatment record from Fort 
Jackson, South Carolina, which indicated that he underwent 
surgery for excision of a 4 cm. global somewhat tender mass 
in anterior submental, and that he had had this condition 
intermittently for the past 13 years frequently associated 
with sore throat and earaches.  There was no spontaneous 
external drainage.  Diagnosis was probable submental lymph 
node.

Also added to the file were additional post-service medical 
records which cover a period from 2001 to 2005.  However, 
these records do not appear to contain any relevant findings 
regarding the veteran's claim of service connection for 
submental fistula status-post right submental mass.

The record indicates the RO found that new and material 
evidence had been received, but that service connection was 
not warranted for the underlying disability because the 
evidence continued to show the condition was not incurred in 
or aggravated by military service.  By correspondence dated 
in September 2002, the RO noted that the October 1981 
treatment records showed that the condition had been 
occurring for the past 13 years, prior to the veteran's 
period of duty.  In addition, the RO noted that the 
presumption of soundness did not apply in this case because 
this period was active duty for training (ACDUTRA), and, 
therefore, the veteran must submit evidence that the 
condition was aggravated by his military service, otherwise 
VA could not grant the benefit sought.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 5 48 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

It should be noted that certain presumptions, such as the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service; i.e., they do not apply to periods of 
ACDUTRA nor inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 Vet. App. 
466 (1995).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claims for service connection 
for bilateral defective hearing and tinnitus were received in 
May 2002, and, as such, the 'amended' version of 38 C.F.R. § 
3.156(a) applies to his claims.  See 38 C.F.R. § 3.156(a) 
(2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2004).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for submental 
fistula status-post right submental mass.

As indicated above, the Board previously denied the veteran's 
claim, in part, because there was no evidence of this 
condition while in military service, despite his testimony of 
having had surgery in 1981.  Here, the evidence received 
since the last prior denial includes a medical treatment 
record which confirms the veteran was seen for such a mass in 
October 1981 at Fort Jackson, South Carolina, and that 
surgery was recommended.  The Board notes that there are 
references in the record to the veteran having had active 
service from July to November 1981.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board 
finds that this additional evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
As such, new and material evidence has been received pursuant 
to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
Upon reopening, the Board must address the merits of the 
underlying service connection claim.  For the reasons stated 
in the REMAND portion of this decision, the Board concludes 
that additional development is necessary in the instant case.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for submental 
(chin) fistula status-post right submental mass, the claim is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Initially, the Board notes that there are references in the 
record to the veteran having served on active duty from July 
to November 1981, including the prior Board decision of 
August 1997.  However, while there are copies of the 
veteran's DD Form 214 for his January to June 1991 period of 
active duty, no such record appears to be on file which 
confirms the July to November 1981 period.  This indicates 
that an additional request should be made to verify the 
veteran's periods of ACDUTRA and inactive duty training, to 
confirm whether the October 1981 surgery occurred during such 
a period.

With respect to the October 1981 treatment record, the Board 
notes that this record does indicate a 13 year history of the 
condition.  However, the file contains only this one (1) page 
treatment record.  As such, it is not clear whether we have a 
full and accurate description of the surgical procedure or 
the true nature of the condition for which the veteran was 
seen in October 1981.  The Board is of the opinion that an 
attempt should be made to obtain any additional records that 
may be in existence regarding the October 1981 treatment, to 
include an additional request to the National Guard, as well 
as a direct request to Fort Jackson, South Carolina.

The Board notes that the initial request to the Army National 
Guard asked that "all" service medical records available be 
provided, and that records from the 1980s are on file.  
However, the request only identified the January to June 1991 
period of active duty, and not the purported July to November 
1981 period.  Moreover, as records have since been received 
showing treatment at Fort Jackson in October 1981, this 
indicates that not all records may have been provided.  This 
supports the Board's finding that an additional request 
should be made.

The Board also notes that while the October 1981 treatment 
record noted a 13 year history of the condition which 
resulted in surgery, and the presumption of soundness does 
not apply to periods of ACDUTRA nor inactive duty training, 
the fact that surgery was involved indicates that it may have 
been aggravated by a disease or injury that occurred at that 
time.  As such, it further supports the necessity of 
obtaining additional records regarding this period.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA.  For example, a new VA medical examination may be 
necessary to ascertain whether the October 1981 procedure 
reflects the condition was incurred or aggravated by military 
service, as well as the current residuals of this procedure.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should make another attempt 
through official channels to verify the 
veteran's periods of ACDUTRA and inactive 
duty training, and to obtain service 
medical records from his service with the 
Army National Guard.  In particular, the 
RO should request any records available 
from Fort Jackson, South Carolina, 
regarding the veteran's October 1981 
procedure.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
submental (chin) fistula status-post 
right submental mass since October 1981.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should make a determination as to whether 
the record reflects the veteran's October 
1981 procedure occurred during a period 
of ACDUTRA or inactive duty training.  If 
so, the veteran should be afforded an 
examination to determine the current 
nature and etiology of his submental 
(chin) fistula status-post right 
submental mass.  The claims folder should 
be made available to the examiner for 
review before the examination.  Following 
examination of the veteran, the examiner 
must express an opinion as to whether it 
is as likely as not (50 percent or 
greater likelihood) that the October 1981 
procedure was due to a disease or injury 
incurred in military service.  The 
examiner should also provide an opinion 
as to whether the condition existed prior 
to service, and was aggravated by 
service.  By aggravation, the Board means 
a permanent increase in the underlying 
condition which is beyond its natural 
progression.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, if an 
examination is conducted the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


